ITEMID: 001-90738
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF SOLOMONIDES v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Nicolas Bratza;Päivi Hirvelä
TEXT: 8. The applicant was born in 1934 and lived in Nicosia. He was the director of the private trading companies "A. Solomonidis Ltd", and "Solomonidis & Kozolidis Ltd".
9. The applicant stated that he was the owner of 99 plots of land in the Districts of Kyrenia, Famagusta and Nicosia, in northern Cyprus. In support of his claim of ownership, he produced copies of the relevant affirmations of ownership issued by the Republic of Cyprus.
10. The applicant claimed that from 1974 onwards he had been deprived of his property rights, his plots of land being located in the area which was under the occupation and the overall control of the Turkish military authorities. The latter had prevented him from having access to and use of his property.
11. In a letter of 17 June 2003 the applicant’s lawyer observed that the private trading companies "A. Solomonidis Ltd", and "Solomonidis & Kozolidis Ltd" were not the owners of the properties claimed in the application, the original and only owner being the applicant, Mr Antonakis Solomonides.
VIOLATED_ARTICLES: P1
VIOLATED_PARAGRAPHS: P1-1
